Citation Nr: 0409182	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The appellant served on active duty from October 16, 1991, to 
November 20, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appellant's motion to advance the case on the docket has 
been granted.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

The appellant contends that his psychiatric disorder was 
caused by the abuse he suffered during his period of active 
duty.  According to his discharge certificate, he was 
separated from service because of performance and conduct.  
In order to determine whether his conduct in service 
represented the onset of his mental illness, his service 
personnel records are relevant. 

Also, the appellant has presented an in-service record 
showing that he was hospitalized in October 1991 for an 
adjustment disorder with mixed emotional features.  

And during his August 2003 hearing, the appellant reported 
having received psychiatric treatment from a Dr. Hull and at 
a hospital in Florida, following his separation from service.  
In addition, in a March 2004 summary of his psychiatric 
treatment, his current therapist stated that the appellant 
received treatment from the East Alabama Medical Center, a VA 
Medical Center, and from Dr. Gam. 

The appellant has reported that he is receiving benefits from 
the Social Security Administration. 

Accordingly, this case is remanded for the following action:

1.  Notify the appellant that he should 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain additional evidence, including 
records of the Social Security 
Administration, Dr. Hull, and Dr. Gam of 
Opelika, Alabama, as well as records from 
the East Alabama Medical Center and the 
Florida hospital, he referred to at his 
hearing.  Ask the appellant to provide 
any evidence in his possession, not 
already of record, that pertains to the 
claim. 

2.  Ask the appellant to identify the VA 
Medical Center where he received 
treatment for his psychiatric illness.  

3.  Obtain the clinical records 
pertaining to the appellant's inpatient 
psychiatric treatment at the Ireland Army 
Hospital at Fort Knox, Kentucky, in 
October 1991.

4.  Obtain the appellant's service 
personnel file showing the basis for his 
administrative discharge.

5.  After the above development is 
completed, schedule the appellant for 
psychological testing, including testing 
for PTSD.  Then schedule the appellant 
for a VA psychiatric examination to 
determine whether any currently diagnosed 
psychiatric disorder is related to 
service.  The appellant's file must be 
made available for review by the 
examiner.  The examiner is asked to 
express an opinion as to the following:  

Whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that any currently 
diagnosed psychiatric disorder had 
onset during the appellant's period 
of active duty.

6.  After the above development has been 
completed, adjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, provide the appellant with a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


